DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, 10-11, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by HIRLER (US 20100117144).
Regarding claim 1, HIRLER discloses a semiconductor device comprising: 
a semiconductor base body (body 11, see fig 6 and 19, 11, para 30) having a drain region of a first-conductive-type (n type region 34, see fig 6 and 20, para 32), 
a drift region of the first-conductive-type (n type drift region 12, see fig 6 and 20, para 32) disposed adjacent to the drain region, 
a base region of a second- conductive-type disposed adjacent to the drift region (p type body region 33, see fig 6 and 20, para 31), and 
a source region of the first-conductive- type disposed adjacent to the base region (source region 32, see fig 6 and 20, para 31); 
a trench formed in the inside of the semiconductor base body (trench 13, see fig 6 and 20, para 33), having a bottom disposed adjacent to the drift region (the bottom 20 of the trench is in the drift region 12, see fig 6 and 20, para 33) and a side wall disposed adjacent to the base region and the drift region (the side walls of trenches 13 contact 11 and 33, see fig 6 and 20), and formed into a stripe pattern as viewed in a plan view (the trenches 13 as shown in figs 6 and 20 will form stripes in plan view since they clearly have a rectangular shape next to each other on the top surface of 33, see fig 6 and 20); 
a gate electrode (gate electrodes 14, see fig 6, para 30) disposed in the inside of the trench and opposedly facing the base region (side surfaces of 14 face 33, see fig 6 and 20) with a gate insulating film (the portion of 16 between 14 and 33 functions as a gate insulator, see fig 6, para 33) interposed therebetween on a portion of the side wall; 
a shield electrode (field plate 15 comprising 15, 24 and 18, see fig 6, para 33) disposed in the inside of the trench and positioned between the gate electrode and the bottom of the trench (15 is between 14 and the trench bottom, see fig 6); 
an electric insulating region disposed in the inside of the trench, the electric insulating region facing the gate electrode, the shield electrode, and the side wall and the bottom of the trench, and separating the shield electrode from the side wall and the bottom of the trench (the portion of dielectric layer 16 surrounding field plate 15 functions as the electric insulating region, see fig 6 and 20, para 33); 
a source electrode formed above the semiconductor base body (electrode 26, see fig 6 and 20, para 30), electrically connected to the source region (26 is directly electrically connected to 32, see fig 6), and electrically connected to the shield electrode on at least one of both end portions of the trench as viewed in the plan view (26 is electrically connected to 15 by 23 and 24, see fig 20); and 
a drain electrode formed adjacent to the drain region (27 is electrically connected to 34, see fig 6, para 30), 
wherein the shield electrode has a high resistance region (weakly doped region 17 which will have a high resistivity, see fig 6, para 35) positioned at an end portion of the trench which is electrically connected to the source electrode (16 extends to contact 24 at an end of the trench, see fig 20) out of both end portions of the trench as viewed in the plan view, and 
a low resistance region (24 is more heavily doped than 17 and will thus have a lower resistivity, see fig 6, para 61) positioned at a position further distanced than the high resistance region as viewed from the source electrode (24 extends to a region farther from the ends of the trench, see fig 6), 
both the high resistance region and the low resistance region are positioned between the gate electrode and the bottom of the trench (17 and 24 are between gate electrode 14 and trench bottom 20, see fig 6), and 
the gate electrode is straight above and covers at least a part of an upper-most surface of the high resistance region as viewed in a cross-sectional view of the semiconductor device (fig 6 shows a cross-section of the device in which gate electrode 14 is above and at least indirectly covers the top surface of high resistance region 17, see fig 6), 
both the high resistance region and the low resistance region are made of a same semiconductor material containing a dopant (17 and 24 can both be doped silicon, see para 35 and 59), and 
dopant concentration in the low resistance region is higher than dopant concentration in the high resistance region (24 can be more highly doped than 17, see fig 6, para 59), and 
the shield electrode is a single element consisting of the high resistance region and the low resistance region continuously positioned next to the high resistance region (17 and 24 can be differently doped regions of a continuous piece of semiconductor, see fig 6, para 59).
Regarding claim 3, HIRLER discloses the semiconductor device according to claim 1, wherein the high resistance region and the low resistance region are made of different materials respectively, and electric resistivity of a material for forming the low resistance region is lower than electric resistivity of a material for forming the high resistance region (24 can be made of a different semiconductor material than 17, and be more heavily doped, see fig 6, para 61).
Regarding claim 5, HIRLER discloses the semiconductor device according to claim 1, wherein both the high resistance region and the low resistance region are made of a same semiconductor material containing a dopant (24 can be made of the material of 17, see para 59), and the low resistance region has a high concentration dopant region containing the dopant having higher concentration than the dopant in the high resistance region (24 can be more highly doped than 17, see para 59) and extending along a longitudinal direction of the trench (24 will have some extension in the trench length direction, see fig 6 and 20).
Regarding claim 7, HIRLER discloses the semiconductor device according to claim 15, wherein in the shield electrode, the shield electrode extending adjacent to a side of a chip as viewed in the plan view is wholly formed of the high resistance region (17 extends close to the top edge of the body 11, see figs 6 and 20).
Regarding claim 10, HIRLER discloses the semiconductor device according to claim 1, wherein a contact structure for electrically connecting the shield electrode and the source electrode (23+24 connects 15 to 26, see fig 20, para 46) is formed on an end portion of the shield electrode connected to the source electrode out of both end portions of the shield electrode (23+24 forms an end of 15, see fig 20).
Regarding claim 11, HIRLER discloses the semiconductor device according to claim 10, wherein the contact structure is formed in a second low resistance region having a lower resistance than the high resistance region (23 and 24 are more heavily doped than 17, and will thus have a lower resistivity, see fig 20, para 46).
Regarding claim 13, HIRLER discloses the semiconductor device according to claim 1, wherein the gate electrode is above an entire upper-most surfaced of the high resistance region as viewed in the view of the semiconductor device (14 is above an entire top surface of 17, see fig 6).
Regarding claim 15, HIRLER discloses a semiconductor device comprising: 
a semiconductor base body (body 11, see fig 6 and 19, 11, para 30) having a drain region of a first-conductive-type (n type region 34, see fig 6 and 20, para 32), 
a drift region of the first-conductive-type (n type drift region 12, see fig 6 and 20, para 32) disposed adjacent to the drain region, 
a base region of a second- conductive-type disposed adjacent to the drift region (p type body region 33, see fig 6 and 20, para 31), and 
a source region of the first-conductive- type disposed adjacent to the base region (source region 32, see fig 6 and 20, para 31); 
a trench formed in the inside of the semiconductor base body (trench 13, see fig 6 and 20, para 33), having a bottom disposed adjacent to the drift region (the bottom 20 of the trench is in the drift region 12, see fig 6 and 20, para 33) and a side wall disposed adjacent to the base region and the drift region (the side walls of trenches 13 contact 11 and 33, see fig 6 and 20), and formed into a stripe pattern as viewed in a plan view (the trenches 13 as shown in figs 6 and 20 will form stripes in plan view since they clearly have a rectangular shape next to each other on the top surface of 33, see fig 6 and 20); 
a gate electrode (gate electrodes 14, see fig 6, para 30) disposed in the inside of the trench and opposedly facing the base region (side surfaces of 14 face 33, see fig 6 and 20) with a gate insulating film (the portion of 16 between 14 and 33 functions as a gate insulator, see fig 6, para 33) interposed therebetween on a portion of the side wall; 
a shield electrode (field plate 15 comprising 15, 24 and 18, see fig 6, para 33) disposed in the inside of the trench and positioned between the gate electrode and the bottom of the trench (15 is between 14 and the trench bottom, see fig 6); 
an electric insulating region disposed in the inside of the trench, the electric insulating region facing the gate electrode, the shield electrode, and the side wall and the bottom of the trench, and separating the shield electrode from the side wall and the bottom of the trench (the portion of dielectric layer 16 surrounding field plate 15 functions as the electric insulating region, see fig 6 and 20, para 33); 
a source electrode formed above the semiconductor base body (electrode 26, see fig 6 and 20, para 30), electrically connected to the source region (26 is directly electrically connected to 32, see fig 6), and electrically connected to the shield electrode on at least one of both end portions of the trench as viewed in the plan view (26 is electrically connected to 15 by 23 and 24, see fig 20); and 
a drain electrode formed adjacent to the drain region (27 is electrically connected to 34, see fig 6, para 30), 
wherein the shield electrode has a high resistance region (weakly doped region 17 which will have a high resistivity, see fig 6, para 35) positioned at an end portion of the trench which is electrically connected to the source electrode (16 extends to contact 24 at an end of the trench, see fig 20) out of both end portions of the trench as viewed in the plan view, and 
a low resistance region (24 is more heavily doped than 17 and will thus have a lower resistivity, see fig 6, para 61) positioned at a position further distanced than the high resistance region as viewed from the source electrode (24 extends to a region farther from the ends of the trench, see fig 6), 
both the high resistance region and the low resistance region are positioned between the gate electrode and the bottom of the trench (17 and 24 are between gate electrode 14 and trench bottom 20, see fig 6), and 
the gate electrode is straight above and covers at least a part of an upper-most surface of the high resistance region as viewed in a cross-sectional view of the semiconductor device (fig 6 shows a cross-section of the device in which gate electrode 14 is above and at least indirectly covers the top surface of high resistance region 17, see fig 6), 
both the high resistance region and the low resistance region are made of a same semiconductor material containing a dopant (17 and 24 can both be doped silicon, see para 35 and 59), and 
the low resistance region has a high concentration dopant region containing the dopant having higher concentration than the dopant in the high resistance region and extending along a longitudinal direction of the trench (24 can be more highly doped than 17 and will have some extension in the trench length direction, see fig 6, para 59), and 
the low resistance region is formed by applying an implantation of the dopant to a part of a polysilicon film and the high resistance region is formed from the other part of the polysilicon film than the part to which the implantation is applied to (24 can be formed by doing an additional dopant into 17, see para 135).
The examiner notes that “formed by applying an implantation of the dopant to a part of a polysilicon film and the high resistance region is formed from the other part of the polysilicon film than the part to which the implantation is applied to” is considered a product-by-process claim.  “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 8-9, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIRLER (US 20100117144) in view of NOEBAUER (US 20150048445).
Regarding claim 4, HIRLER discloses the semiconductor device according to claim 1.
HIRLER fails to explicitly disclose a device, wherein both the high resistance region and the low resistance region are made of a same material, and a cross-sectional area of the high resistance region taken along a plane orthogonal to a longitudinal direction of the trench is smaller than a cross-sectional area of the low resistance region taken along the plane orthogonal to the longitudinal direction of the trench.
NOEBAUER discloses a device, wherein both the high resistance region (fig 5, 231, para 36 and 39) and the low resistance region are made of a same material (see fig 5, para 37), and a cross-sectional area of the high resistance region taken along a plane orthogonal to a longitudinal direction of the trench is smaller than a cross-sectional area of the low resistance region taken along the plane orthogonal to the longitudinal direction of the trench (231 can have a reduced cross-sectional area, see para 39).
HIRLER and NOEBAUER are analogous art because they both are directed towards semiconductor trench gate devices with shield electrodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HIRLER with the varying cross-sectional area of the shield electrode of NOEBAUER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HIRLER with the varying cross-sectional area of the shield electrode of NOEBAUER in order to have a deice with a low on-resistance and capacitance (see NOEBAUER para 4).
Regarding claim 6, HIRLER discloses the semiconductor device according to claim 15.
HIRLER fails to explicitly disclose a device, wherein both the high resistance region and the low resistance region have a high concentration dopant region made of a same semiconductor material containing a dopant and extending along a longitudinal direction of the trench, and a cross-sectional area of the high concentration dopant region in the high resistance region taken along a plane orthogonal to a longitudinal direction of the trench is smaller than a cross-sectional area of the high concentration dopant region in the low resistance region taken along the plane orthogonal to a longitudinal direction of the trench.
NOEBAUER discloses a device, wherein both the high resistance region and the low resistance region have a high concentration dopant region made of a same semiconductor material containing a dopant and extending along a longitudinal direction of the trench (231 and 232 can be made of a continuous piece of a material, see fig 5, para 37), and a cross-sectional area of the high concentration dopant region in the high resistance region taken along a plane orthogonal to a longitudinal direction of the trench is smaller than a cross-sectional area of the high concentration dopant region in the low resistance region taken along the plane orthogonal to a longitudinal direction of the trench (231 can have a smaller cross-sectional area than 232, see fig 5, para 39).
HIRLER and NOEBAUER are analogous art because they both are directed towards semiconductor trench gate devices with shield electrodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HIRLER with the varying cross-sectional area of the shield electrode of NOEBAUER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HIRLER with the varying cross-sectional area of the shield electrode of NOEBAUER in order to have a deice with a low on-resistance and capacitance (see NOEBAUER para 4).
Regarding claim 8, HIRLER discloses the semiconductor device according to claim 1.
HIRLER fails to explicitly disclose a device, wherein in the shield electrode, the shield electrode extending adjacent to a side of a gate pad as viewed in the plan view is configured such that a portion of the shield electrode extending adjacent to the side of the gate pad as viewed in the plan view is formed of the high resistance region.
NOEBAUER discloses a device, wherein in the shield electrode, the shield electrode extending adjacently to a side of a gate pad as viewed in a plan view is configured such that a portion of the shield electrode extending adjacently to the side of the gate pad as viewed in a plan view is formed of the high resistance region (the shield electrode 21 is close to the gate pad 43, see fig 1-12, para 32).
HIRLER and NOEBAUER are analogous art because they both are directed towards semiconductor trench gate devices with shield electrodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HIRLER with the gate pad of NOEBAUER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HIRLER with the gate pad of NOEBAUER in order to have a deice with a low on-resistance and capacitance (see NOEBAUER para 4).
Regarding claim 9, HIRLER discloses the semiconductor device according to claim 1, wherein in the shield electrode, the shield electrode extending adjacent to a side of a chip as viewed in the plan view is wholly formed of the high resistance region (17 extends close to a top side of the chip, see fig 6).
HIRLER fails to explicitly disclose a device where in the shield electrode, the shield electrode extending adjacent to a side of a gate pad as viewed in the plan view is configured such that a portion of the shield electrode extending adjacent to the side of the gate pad as viewed in the plan view is formed of the high resistance region.
NOEBAUER discloses a device where in the shield electrode, the shield electrode extending adjacently to a side of a gate pad as viewed in a plan view is configured such that a portion of the shield electrode extending adjacently to the side of the gate pad as viewed in a plan view is formed of the high resistance region (the shield electrode 21 is close to the gate pad 43, see fig 1-12, para 32).
HIRLER and NOEBAUER are analogous art because they both are directed towards semiconductor trench gate devices with shield electrodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HIRLER with the gate pad of NOEBAUER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HIRLER with the gate pad of NOEBAUER in order to have a deice with a low on-resistance and capacitance (see NOEBAUER para 4).
Regarding claim 12, HIRLER discloses the semiconductor device according to claim 1.
HIRLER fails to explicitly disclose a device, wherein the source electrode is electrically connected to the shield electrode on both end portions of the trench as viewed in the plan view, the high resistance region is positioned on both end portions of the trench as viewed in the plan view, and
the low resistance region is positioned at a position sandwiched by the high resistance regions.
NOEBAUER discloses a device, wherein the source electrode is electrically connected to the shield electrode on both end portions of the trench as viewed in a plan view (since 21 is connected to 41 and is a conductor, every portion of 21 is connected electrically to 41, see fig 1-10, para 31), the high resistance region is positioned on both end portions of the trench as viewed in a plan view (231 can be at 235 or 236, see para 37), and 
the low resistance region is positioned at a position sandwiched by the high resistance regions (a line can be drawn between portions of high-resistivity region 231 which passes through low-resistance portion 212, see fig 11).
HIRLER and NOEBAUER are analogous art because they both are directed towards semiconductor trench gate devices with shield electrodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HIRLER with the high resistance region on either side of the trench of NOEBAUER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HIRLER with the high resistance region on either side of the trench of NOEBAUER in order to have a deice with a low on-resistance and capacitance (see NOEBAUER para 4).
Regarding claim 14, HIRLER discloses a semiconductor device comprising: 
a semiconductor base body (body 11, see fig 6 and 19, 11, para 30) having a drain region of a first-conductive-type (n type region 34, see fig 6 and 20, para 32), 
a drift region of the first-conductive-type (n type drift region 12, see fig 6 and 20, para 32) disposed adjacent to the drain region, 
a base region of a second- conductive-type disposed adjacent to the drift region (p type body region 33, see fig 6 and 20, para 31), and 
a source region of the first-conductive- type disposed adjacent to the base region (source region 32, see fig 6 and 20, para 31); 
a trench formed in the inside of the semiconductor base body (trench 13, see fig 6 and 20, para 33), having a bottom disposed adjacent to the drift region (the bottom 20 of the trench is in the drift region 12, see fig 6 and 20, para 33) and a side wall disposed adjacent to the base region and the drift region (the side walls of trenches 13 contact 11 and 33, see fig 6 and 20), and formed into a stripe pattern as viewed in a plan view (the trenches 13 as shown in figs 6 and 20 will form stripes in plan view since they clearly have a rectangular shape next to each other on the top surface of 33, see fig 6 and 20); 
a gate electrode (gate electrodes 14, see fig 6, para 30) disposed in the inside of the trench and opposedly facing the base region (side surfaces of 14 face 33, see fig 6 and 20) with a gate insulating film (the portion of 16 between 14 and 33 functions as a gate insulator, see fig 6, para 33) interposed therebetween on a portion of the side wall; 
a shield electrode (field plate 15 comprising 15, 24 and 18, see fig 6, para 33) disposed in the inside of the trench and positioned between the gate electrode and the bottom of the trench (15 is between 14 and the trench bottom, see fig 6); 
an electric insulating region disposed in the inside of the trench, the electric insulating region facing the gate electrode, the shield electrode, and the side wall and the bottom of the trench, and separating the shield electrode from the side wall and the bottom of the trench (the portion of dielectric layer 16 surrounding field plate 15 functions as the electric insulating region, see fig 6 and 20, para 33); 
a source electrode formed above the semiconductor base body (electrode 26, see fig 6 and 20, para 30), electrically connected to the source region (26 is directly electrically connected to 32, see fig 6), and electrically connected to the shield electrode on at least one of both end portions of the trench as viewed in the plan view (26 is electrically connected to 15 by 23 and 24, see fig 20); and 
a drain electrode formed adjacent to the drain region (27 is electrically connected to 34, see fig 6, para 30), 
wherein the shield electrode has a high resistance region (weakly doped region 17 which will have a high resistivity, see fig 6, para 35) positioned at an end portion of the trench which is electrically connected to the source electrode (16 extends to contact 24 at an end of the trench, see fig 20) out of both end portions of the trench as viewed in the plan view, and 
a low resistance region (24 is more heavily doped than 17 and will thus have a lower resistivity, see fig 6, para 61) positioned at a position further distanced than the high resistance region as viewed from the source electrode (24 extends to a region farther from the ends of the trench, see fig 6), 
both the high resistance region and the low resistance region are positioned between the gate electrode and the bottom of the trench (17 and 24 are between gate electrode 14 and trench bottom 20, see fig 6), and 
the gate electrode is straight above and covers at least a part of an upper-most surface of the high resistance region as viewed in a cross-sectional view of the semiconductor device (fig 6 shows a cross-section of the device in which gate electrode 14 is above and at least indirectly covers the top surface of high resistance region 17, see fig 6), 
both the high resistance region and the low resistance region are made of a same material (17 and 24 can both be doped silicon, see para 35 and 59).
HIRLER fails to explicitly disclose a device a cross-sectional area of the high resistance region taken along a plane orthogonal to a longitudinal direction of the trench is smaller than a cross-sectional area of the low resistance region taken along the plane orthogonal to the longitudinal direction of the trench, and 
a cross-sectional area of the high resistance region taken along a plane orthogonal to a longitudinal direction of the trench is smaller than a cross-sectional area of the low resistance region taken along a plane orthogonal to the longitudinal direction of the trench.
NOEBAUER discloses a device a cross-sectional area of the high resistance region taken along a plane orthogonal to a longitudinal direction of the trench is smaller than a cross-sectional area of the low resistance region taken along the plane orthogonal to the longitudinal direction of the trench (231 can have a smaller cross-sectional area than 233/232, see fig 5, para 39), and 
a cross-sectional area of the high resistance region taken along a plane orthogonal to a longitudinal direction of the trench is smaller than a cross-sectional area of the low resistance region taken along a plane orthogonal to the longitudinal direction of the trench (231 has a smaller cross-sectional area than 232, see fig 5, para 39).
HIRLER and NOEBAUER are analogous art because they both are directed towards semiconductor trench gate devices with shield electrodes and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HIRLER with the varying cross-sectional area of the shield electrode of NOEBAUER because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HIRLER with the varying cross-sectional area of the shield electrode of NOEBAUER in order to have a deice with a low on-resistance and capacitance (see NOEBAUER para 4).
Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive.
Regarding claims 1, 14 and 15 the applicant argues that HIRLER does not disclose a device wherein “both the high resistance region and the low resistance region are made of a same semiconductor material containing a dopant, and dopant concentration in the low resistance region is higher than dopant concentration in the high resistance region” because HIRLER discloses, in paragraph 61, that the more heavily doped region 24 “may contain a semiconducting material which is different from the first semiconducting material 17”.  This is true, but is only one possibility disclosed by HIRLER.  In paragraph 59, HIRLER discloses “a region 24, which is adjacent to the contact region 18, the first semiconducting material 17 is p-doped, whereas in the remaining part, the first semiconducting material 17 is p-doped” meaning that 24 could also be a region of the semiconductor material 17 which is heavily doped.  For at least these reasons, and those given in the rejection above, the applicants arguments regarding HIRLER are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811